Name: Commission Regulation (EC) No 3342/94 of 27 December 1994 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 94 Official Journal of the European Communities No L 350/85 COMMISSION REGULATION (EC) No 3342/94 of 27 December 1994 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas when the application of the rules referred to above results in an amount of refund which for products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 426/86 is supposed to be lower than the refund for the added sugars pursuant to Article 1 1 of the same Regulation, no refund should be fixed ; whereas, in such cases, the refunds for added sugars should apply ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 12 (2) and (5) thereof, Whereas the nonfixing of refunds for peeled tomatoes to be exported to the USA entails the application of the provisions of Article 1 6 of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (4), as last amended by Regulation (EC) No 2955/94 (*); Whereas, pursuant to Article 12 (1 ) of Regulation (EEC) No 426/86, to the extent necessary to enable the products referred to in Article 1 ( 1 ) (a) of the said Regulation to be exported in economically significant quantities on the basis of prices for those products on the world market, the difference between those prices and prices within the Community may be covered by an export refund ; whereas Article 12 (3) of Regulation (EEC) No 426/86 provides that in cases where the refund for sugars incor ­ porated in the products listed in Article 1 (1 ) (b) of the Regulation is not sufficient to permit export of the products, the refund fixed pursuant to Article 12 (1 ) shall apply for such exports ; Whereas Council Regulation (EEC) No 990/93 (*) prohi ­ bits trade between the European Economic Community and the Federal Republik of Yugoslavia (Serbia und Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas application of the abovementioned rules and criteria to the current market situation, and in particular to the prices of products processed from fruit and vege ­ tables on the Community market and in international trade entails fixing an appropriate refund ; Whereas, pursuant to Article 2 of Council Regulation (EEC) No 519/77 of 14 March 1977 laying down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount of such refunds (3), account should be taken, when refunds are being fixed, of the existing situation and future trends with regard to, on the one hand, prices and availabilities on the Community market of products processed from fruit and vegetables and, on the other hand, prices ruling in international trade ; whereas account should also be taken of the costs referred to in subparagraph (b) of the said Article and of the economic aspect of the proposed exports ; Whereas account should be taken of the amendments, introduced by Commission Regulation (EC) No 3329/94 Q amending Commission Regulation (EEC) No 3846/87 (8), establishing an agricultural product nomen ­ clature for export refunds, to the agricultural product nomenclature for export refunds in respect of certain preserved cherries and certain hazelnuts, applicable from 1 January 1995 ; Whereas, in accordance with Article 3 of Regulation (EEC) No 519/77, account should be taken, when prices on the Community market are being determined, of the ruling prices which are most favourable from the point of view of exportation ; whereas, when prices in international trade are being determined, account should be taken of the prices referred to in paragraph 2 of the said Article ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (4) OJ No L 351 , 14. 12. 1987, p. 1 . (0 OJ No L 312, 6. 12. 1994, p. 5. ( «) OJ No L 102, 28 . 4. 1993, p. 14. Q See page 50 of this Official Journal . (8) OJ No L 366, 24. 12. 1987, p. 1 . (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 94. 0 OJ No L 73, 21 . 3. 1977, p. 24. No L 350/86 Official Journal of the European Communities 31 . 12. 94 HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 1 2 of Regu ­ lation (EEC) No 426/86 shall be as set out in Annex hereto. 2. The non-fixing of a refund rate for peeled tomatoes, as defined in Annex, to be exported to the United States of America shall be taken into consideration for the application of Article 16 of Regulation (EEC) No 3665/87. 3 . Where no refund is fixed for a product listed in Annex, that product may, where applicable, benefit from any export refund applicable to added sugars pursuant to Article 11 of Regulation (EEC) No 426/86. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1994. For the Commission Rene STEICHEN Member of the Commission No L 350/8731 . 12. 94 Official Journal of the European Communities ANNEX to the Commission Regulation of 27 December 1994 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86 (ECU/100 kg net) Product code Destination of the exports (') Refund (2) f) 081210 00 100 01 13,30 200210 10 100 02 15,00 2006 00 31 000 01 30,22 2006 00 99 100 01 30,22 2008 19 19 100 21,80 2008 19 99 100 21,80 2009 11 99 110 2,10 2009 19 99 110 2,10 2009 11 99 120 4,20 2009 19 99 120 4,20 2009 11 99 130 630 2009 19 99 130 6,30 2009 11 99 140 8,40 2009 19 99 140 8,40 2009 11 99 150 10,50 2009 19 99 150 10,50 (') For the following destinations : 01 All destinations except North America ; 02 All destinations except the United States of America. (2) Amounts shown shall apply to products obtained from fruit harvested within the Community. (3) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the condi ­ tions laid down in Regulation (EEC) No 990/93 are observed.